

 
EXECUTION VERSION



*
Certain information in this exhibit has been omitted and has been filed
separately with the Securities and Exchange Commission pursuant to a
confidential treatment request under Rule 24b-2 of the Securities Exchange Act
of 1934, as amended.  The copy filed herewith omits the information subject to
the confidential treatment request.  Omissions are designated as “***”.

 
Master Manufacturing Agreement
 
Between
 
Kenmec Mechanical Engineering Co., Ltd.
 
And
 
Ojo Video Phones LLC
 
Dated as of November 18, 2009

 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 

 
Article
 
Page
Number
1.
SCOPE OF AGREEMENT
 
  1
       
2.
DEFINITIONS
 
  1
       
3.
DEVELOPMENT
 
  6
       
4.
PRODUCT PURCHASES
 
  6
       
5.
DELIVERY AND ACCEPTANCE
 
  8
       
6.
FLEXIBILITY GUIDELINES
 
10
       
7.
COST MANAGEMENT
 
10
       
8.
PRICES AND PAYMENT TERMS
 
11
       
9.
COMPONENT PROCUREMENT
 
12
       
10.
WARRANTIES AND INDEMNIFCATION
 
14
       
11.
NON-CONFORMING PRODUCTS
 
16
       
12.
QUALITY
 
18
       
13.
PROCESS CHANGE NOTIFICATION
 
19
       
14.
PROPERTY RIGHTS
 
20
       
15.
FORCE MAJEURE EVENTS
 
22
       
16.
TERMINATION
 
22
       
17.
EFFECT OF EXPIRATION OR TERMINATION
 
23
       
18. 
INSURANCE REQUIREMENTS
 
24
       
19.
MISCELLANEOUS
 
25

 
 
 

--------------------------------------------------------------------------------

 

MASTER MANUFACTURING AGREEMENT
 
THIS MASTER MANUFACTURING AGREEMENT (the “Agreement”) is entered into as of
November 18, 2009 (the “Effective Date”) by and between Kenmec Mechanical
Engineering Co., Ltd. (“Kenmec”), a Taiwanese corporation with its principal
place of business at 3F, No. 97, Sec. 2, Nan-Kang Rd., Taipei 11578, Taiwan and
Ojo Video Phones LLC (“OJO” and together with Kenmec, the “Parties” and
individually, a “Party”), a Pennsylvania limited liability company with its
principal place of business at 3190 Tremont Avenue, Trevose, Pennsylvania 19053
USA.
 
WHEREAS, Kenmec desires to design, manufacture, test, configure, assemble,
package and ship certain video phone and related products for OJO, and OJO
desires to purchase such services from Kenmec; and
 
WHEREAS, it is the intention of the Parties that this Agreement set forth the
general terms and conditions under which Kenmec would deliver the services
referred to in the preceding recital and that the Parties would further enter
into one or more SOWs that incorporate the terms set forth in this Agreement and
describe in more detail the specific services to be rendered to OJO and the
financial arrangements with respect to such services.
 
NOW, THEREFORE, in consideration of the foregoing recitals and the conditions
set forth herein and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties, intending to be
legally bound, hereby agree as follows:
 
1.           SCOPE OF AGREEMENT.  This Agreement specifies the terms and
conditions under which Kenmec agrees to provide Manufacturing Services and
Deliverables described in the Services Agreements, based on the Product
Requirements provided by OJO.  Without limiting any specific obligation
specified in any Services Agreement, Kenmec will maintain one or more
manufacturing processes and production lines, purchase or procure Tools, and
source Components, provide materials as needed to fulfill Kenmec’s obligations
to manufacture the Products in accordance with the Product Requirements, and
will put in place a customer-focused overall account management team.
 
2.           DEFINITIONS.  The following capitalized terms shall have the
meanings given for the purposes of the Services Agreements:
 
2.1.       “Accepted Orders” means orders for which Kenmec has acknowledged
receipt of an Order and has committed to a firm Scheduled Shipment Date.
 
2.2.       “Affiliate” means, with respect to any Person, any other Person
directly or indirectly controlling or controlled by, or under direct or indirect
common control with, such Person.  For purposes of this definition, “control”
means the possession, directly or indirectly, of the power to direct or cause
the direction of the affairs or management of an entity, whether through
ownership of voting securities, by contract or otherwise.
 
2.3.       “Bankruptcy Code” means Chapter 7 or Chapter 11 of the United States
bankruptcy code (Title 11 of the United States Code).

 
1

--------------------------------------------------------------------------------

 



 
2.4.       “Bill of Material” means the list of all Components, quantity per
assembly, and part number where applicable, that is used to assemble each
Product.
 
2.5.       “Breach Event” means any:
 
2.5.1.     proceeding, whether voluntary or involuntary, in bankruptcy or
insolvency by or against a Party; assignment for the benefit of creditors or any
general arrangement with creditors; discontinuance of business or adoption of a
resolution calling for the same; inability to pay its debts when they become
due, which cause a material adverse impact on the Parties’ relationship;
appointment, with or without a Party’s consent, of a receiver or an assignee of
a Party for the benefit of creditors;
 
2.5.2.     material breach of any provision of any Services Agreement, including
(a) failure by Kenmec to make Products available for shipment in accordance with
the requirements of such Services Agreement or any Accepted Order and (b)
failure by Kenmec to replace or repair Non-Conforming Products in a timely
manner or to provide a refund in the time frame, each as required in any
Services Agreement;
 
2.5.3.     violation by a Party of any applicable Laws that impact the Parties
abilities to perform under any Services Agreement;
 
2.5.4.     third party Claim of Intellectual Property infringement that would
give rise to an indemnification obligation under any agreement between the
Parties, provided that the right to terminate based on this Section 2.5.5 may be
exercised only by the Party who would be entitled to seek indemnification; or
 
2.5.5.     other provision in any Services Agreement that permits a Party to
terminate a Services Agreement.
 
2.6.       “Business Day” means a day in Philadelphia, Pennsylvania other than a
Saturday, Sunday or other day on which banks located in Philadelphia,
Pennsylvania, Taiwan or China are authorized or required by applicable Law to
close.  Other than references to “Business Days,” all references in the Services
Agreements to “days” will mean calendar days.
 
2.7.       “Change Order” means the written notification provided to Kenmec by
OJO to implement a Design Change, as further described in Section 13.2.
 
2.8.       “Claim” means any actions, suits, claims, demands, debts, complaints,
sums of money, accounts, reckonings, bonds, bills, covenants, agreements
(whether oral or written, express or implied from any source), warranties,
controversies, judgments, liabilities or obligations of any kind whatsoever, in
Law or equity, and causes of action of every kind and nature, or otherwise
(including claims for damages, costs, expenses, and fees and expenses of
attorneys, brokers, accountants, consultants, computer forensic examiners and
other professionals) asserted, commenced or threatened against a Party or any of
its Related Persons.
 
2.9.       “Commercially Reasonable Efforts” means those efforts that would be
deemed in good faith and in accordance with commonly accepted commercially
reasonable practice after having taken into account all relevant commercial
considerations.

 
2

--------------------------------------------------------------------------------

 
 
2.10.     “Component” means the parts, subassemblies, software, OEM components
and products, and all other materials to be incorporated by Kenmec into
Products.
 
2.11.     “Confidential Information” shall have the meaning provided for such
term in the Mutual Nondisclosure Agreement, dated October 21, 2009, between
Kenmec and WorldGate Communications, Inc.
 
2.12.     “Deliverables” means Products, Developments, Components, packaging,
programs or code to perform test verification for Deliverables, manufacturing
and design documentation and other work developed or provided by Kenmec to OJO
in connection with Kenmec’s performance under the SOWs.
 
2.13.     “Design Change” means any (a) electrical, mechanical, process, or
chemical changes to the Products, (b) re-design changes, (c) geographical
relocations of manufacturing from one facility to another or (d) outsourcing of
the manufacturing of sub-processes.
 
2.14.     “Developments” means any Intellectual Property developed in connection
with Kenmec’s performance under the SOWs, including any customizations,
enhancements, modifications, and corrections of, and any addition to or
derivative work of any Deliverable or manufacturing design or process.
 
2.15.     “Encumbrance” means any encumbrance, lien, charge, hypothecation,
pledge, mortgage, title retention agreement, security interest, covenant,
exception, right of others, adverse claim or interest, right of set-off, any
matter capable of registration against title, right of preemption, right of
first offer or refusal, privilege or any contract to create any of the
foregoing.
 
2.16.     “First Time Pass Rate” or “FTPR” means the percentage obtained by
dividing (a) the aggregate number of Non-Conforming Products (other than any
Non-Conforming Products solely the result of a Product Requirement) in a given
Lot determined by OJO pursuant to its inspection and acceptance testing
contemplated by Section 5.2, by (b) the aggregate number of Products for that
same Lot.
 
2.17.     “Forecast” means OJO’s rolling estimate of its monthly purchase
requirements over a six (6) month period.
 
2.18.     “Governmental Authority” means any federal, state, county, municipal,
district or local government or government body, or any public administrative or
regulatory agency, political subdivision, commission, court, board or body, or
representative of any of the foregoing, foreign or domestic, of, or established
by, any such government or government body that has authority in respect to a
particular matter.
 
2.19.     “Impact Proposal” means the evaluation of the effect of proposed
Design Changes on, but not limited to, the price, performance, reliability, lead
and shipment times, manufacturing capacity, appearance and Components of the
Deliverables.

 
3

--------------------------------------------------------------------------------

 

2.20.     “Intellectual Property” means all of the following in any jurisdiction
throughout the world: (a) all inventions, all improvements thereto, and all
patents, patent applications, and patent disclosures, (b) Marks, (c) all
copyrightable works, all copyrights, and all applications, registrations, and
renewals in connection therewith, (d) all mask works and all applications,
registrations, and renewals in connection therewith (including the pattern used
to transfer design and technical information from the Product Requirements onto
a Product or Component), (e) all trade secrets and confidential business
information (including ideas, research and development, know-how, formulas,
compositions, manufacturing and production processes and techniques, schematics,
technical data, designs, flowcharts, diagrams, drawings, specifications,
customer and supplier lists, pricing and cost information, and business and
marketing plans and proposals), (f) all computer software, (g) all other
proprietary rights and (h) all copies and tangible embodiments of any of the
foregoing (in whatever form or medium).
 
2.21.     “Law” any statute, law (including common law), constitution, treaty,
charter, ordinance, code, rule, award, injunction, judgment, decree, order,
ruling, subpoena or verdict, regulation and any other binding requirement or
determination of any Governmental Authority.
 
2.22.     “Losses” means all losses, liabilities, injuries, indebtedness,
obligations, deficiencies, damages, demands, fines, penalties, judgments,
Encumbrances, diminution in value and claims, and all related expenses, costs,
charges and fees, including fees and expenses of attorneys, brokers,
accountants, consultants, computer forensic examiners and other professionals,
costs of investigation, litigation, settlement, collection, and judgment, and
any taxes, interest and penalties with respect to any of the foregoing.
 
2.23.     “Lot” means a batch of the Products manufactured under the same Order.
 
2.24.     “Manufacturing Lead Time” means the period of time between the Order
date and the Scheduled Shipment Date.
 
2.25.     “Manufacturing Services” means the services performed by Kenmec or
Kenmec’s Related Persons under the SOWs, including designing, developing,
manufacturing, testing, configuring, assembling and packaging the Products and
making Products available for shipment.
 
2.26.     “Marks” means all trademarks, service marks, trade dress, logos,
slogans, insignia, trade names, corporate names, symbols and Internet domain
names, together with all translations, adaptations, derivations, notices and
combinations thereof, and all applications, registrations, renewals and goodwill
associated therewith.
 
2.27.     “Non-Conforming Products” means any Product that does not conform to
the Product Requirements or Kenmec’s warranties under any Services Agreement.
 
2.28.     “Obsolete Components” means Components on-hand at, or on order by,
Kenmec made obsolete by a Change Order.
 
2.29.     “OJO Property” means (a) all Deliverables, Product Requirements,
Developments, Tools, Technical Manufacturing Information, OJO Confidential
Information and Intellectual Property related to any of the foregoing and (b)
all property (including all Intellectual Property related thereto) furnished to
Kenmec by OJO or paid for, ordered, directed or requested in connection with any
SOW.

 
4

--------------------------------------------------------------------------------

 
 
2.30.     “Order” means a written or electronic purchase order (including any
attachments thereto) issued to Kenmec by OJO containing unit quantity, unit
price, shipping destination and instructions, Scheduled Shipment Date and other
instructions or requirements pertinent to the Products or Manufacturing Services
under a given SOW.
 
2.31.     “Person” means an individual, corporation, partnership, unincorporated
association, trust, the media, limited liability company, Governmental Authority
or any other entity or body.
 
2.32.     “Pre-Existing Intellectual Property” means any Intellectual Property
owned, conceived or developed by or for either Party prior to the Effective Date
of this Agreement or independently developed by or for a Party outside the scope
of the SOWs.
 
2.33.     “Product Requirement” means any requirement for the development of
Deliverables or the provision of Manufacturing Services, including all
manufacturing information, technical data and manuals, designs, schematics,
drawings, documentation, packaging, Bills of Material, testing requirements, the
general technical specifications listed in standards IEC 61340, ANSI ESD 20:20,
IPC-A-610C, RoHS (EU Directive 2002/95) and ANSI/ASQ Z1.4 2008, compliance with
the standards contained in the Quality Control Program, warranties in the
applicable Services Agreement and any other criteria provided to Kenmec by OJO.
 
2.34.     “Product(s)” means assemblies, sub-assemblies, systems, prototypes and
other products manufactured by Kenmec in accordance with the SOWs.
 
2.35.     “Prudent Procurement Practices” means commercially reasonable
practices in connection with purchasing Components to meet Forecasts and Orders
and to support variations in demand for such Forecasts and Orders, including (a)
utilizing minimum order quantities and economic order quantities approved by
OJO; (b) ordering and buying Components as required to meet Manufacturing Lead
Times; (c) negotiating most favored customer terms with suppliers; and (d)
exercising return and cancellation privileges.
 
2.36.     “Quality Control Program” means an ISO 9002 certified quality or
equivalent program and shall include Kenmec’s current assembly and inspection
processes, OJO Quality Control Inspection Procedure; OJO Appearance
Inspection Document; Military Standard 105E or ANSI/ASQ Z1.4; IPC A-610
Acceptability of Electronic Assemblies; IPC A-620 Requirements and Acceptance
for Cable and Wire Harness Assemblies; Electrostatic Discharge Handling
Compliance and RoHS Compliance; monitoring the manufacturing processes;
statistical process control; corrective action analysis of returned Product and
repairs; defined failure modes; improving materials and procurement/incoming
inspection processes; component traceability for critical Components (i.e., the
ability to trace any given production batch to the Component lot or lots used in
a given batch of Products); implementation of corrective actions and any
additional requirements agreed to by the Parties.
 
2.37.     “Related Persons” means, collectively, jointly and severally, a
Party’s predecessors, successors, Affiliates, subsidiaries (direct and
indirect), successors-in-interest, executors, heirs, administrators, receivers,
trustees, assignees, employees, independent contractors, agents and
representatives, and its and their insurers, officers, directors, members,
partners, owners, shareholders, subsidiaries (direct and indirect), employees,
independent contractors, agents, representatives, attorneys, lenders, advisors,
accountants and consultants.

 
5

--------------------------------------------------------------------------------

 
 
2.38.     “Scheduled Shipment Date” means the date specified in an Order for
making the Product available to OJO for shipment.
 
2.39.     “Services Agreements” means this Agreement, each SOW and each Order.
 
2.40.     “SOW” means a statement of work that incorporates the terms set forth
in this Agreement and describes in more detail the specific services to be
rendered by Kenmec to OJO and the financial arrangements with respect to such
services.
 
2.41.     “Technical Manufacturing Information” means the manufacturing
information, process, technology and Intellectual Property used by Kenmec or its
Related Persons to design, develop, test or manufacture any Deliverable,
including all inspection, manufacturing, test and quality control procedures and
any other work processes; general knowledge and information relating to the
Deliverables; and support documentation.
 
2.42.     “Term” means the term of this Agreement set forth in Section 16.1.
 
2.43.     “Tools” means equipment, jigs and fixtures that may be used by Kenmec
or its Related Persons in the manufacture of Deliverables.
 
3.           DEVELOPMENT.  Kenmec may design and develop prototypes for each
Product as specified in the related SOW.  OJO may engage Kenmec to render
consulting, design or engineering services in connection with Deliverables.  In
the event that OJO desires to engage Kenmec to render such services, the Parties
shall prepare and agree upon a SOW that provides an engineering development
plan, which may include a description of the services to be rendered, any
milestones or delivery dates, payment terms, product roadmaps, deliverables or
other terms relevant to such engagement.
 
4.           PRODUCT PURCHASES.
 
4.1.       Purchase and Sale of Products. OJO may purchase and Kenmec will sell
Products pursuant to the terms and conditions of the SOWs.  Kenmec will not sell
Products to any third party other than OJO, without the prior written approval
of OJO.  Kenmec will refer any third party who may desire to purchase Products
to OJO.  Nothing in the Services Agreements will be deemed to restrict OJO’s
right to manufacture Products internally or through third parties, purchase
Products from other sources or enter into a similar agreement with any third
party.
 
4.2.       Forecasts.  To the extent OJO expects to order Products from Kenmec,
OJO shall provide Kenmec with a Forecast.  Kenmec will notify OJO within five
(5) Business Days of receipt of the Forecast if Kenmec is unable to meet the
forecasted requirements. The absence of written notice constitutes Kenmec’s
acceptance of the Forecast and commitment to the terms of the Forecast.

 
6

--------------------------------------------------------------------------------

 

4.3.       Order Acknowledgment.  Purchase of Products will be initiated by
issuance of an Order by OJO to Kenmec.  If Kenmec is unable to meet any
requested Order requirements, Kenmec will notify OJO within ten (10) Business
Days of receipt of the Order and inform OJO of the reason for its inability to
meet the requirements. The absence of written notice constitutes acceptance of
the Order and commitment to the terms of the Order.
 
4.4.       Commitment to Orders and Forecasts. Except as provided below,
Forecasts supplied to Kenmec from OJO are provided as an accommodation for
planning purposes and for Kenmec to purchase Components to meet the quantities
stated using Prudent Procurement Practices.  If Kenmec has followed Prudent
Procurement Practices, OJO assumes ultimate financial responsibility for the
direct costs for work in progress, Product inventory and Component inventory to
meet Accepted Orders that have been canceled or decreased or Forecasts that have
been revised.
 
4.5.       Manufacturing Lead Time. The Manufacturing Lead Time for each Product
will be provided in the applicable SOW.  Kenmec shall give OJO advance written
notice of any proposed increase in Manufacturing Lead Time, which shall be
applicable to all Orders accepted by Kenmec after the date of receipt by OJO of
such advance written notice.
 
4.6.       Duty to Fulfill Orders.  Kenmec agrees to fulfill all Accepted Orders
in accordance with the applicable Services Agreement, even if the Scheduled
Shipment Dates under such Accepted Order occur after the date of expiration or
termination of such Services Agreement.  If for any reason Kenmec is unable to
meet an Accepted Order, without waiving any breach of the Services Agreement by
Kenmec, Kenmec will notify OJO of such inability within two (2) Business Days of
discovery of the problem and will provide OJO a corrective action plan.
 
4.7.       Emergency Orders.  If OJO deems it necessary, it may order Products
on an emergency basis subject to the availability of such Products in Kenmec’s
inventory.  Kenmec will use its Commercially Reasonable Efforts to make such
Products available for shipment within forty-eight (48) hours.  OJO will pay any
reasonable additional expenses related to such order.
 
4.8.       Discontinued Products.  Kenmec acknowledges its obligation to
manufacture, supply and support the Products without interruption.  If, however,
during the Term and after the first year of shipment of a Product, Kenmec seeks
to discontinue the manufacture, supply or support of such Product (a
“Discontinued Product”), Kenmec will give written notice to OJO at least six (6)
months in advance of the last date the Discontinued Product can be
ordered.  After receipt of notice of discontinuance, OJO may choose any, all or
none of the following: (a) continue to place Orders for the Discontinued Product
for the remaining six (6) month period prior to discontinuance; (b) at the end
of the six (6) month period, issue one final Order to Kenmec for such quantity
of the Discontinued Product as OJO deems necessary for its future requirements
to be manufactured by Kenmec in one batch with scheduled deliveries over a
mutually agreed period; and (c) manufacture the Discontinued Product under the
manufacturing rights granted in Section 17.2, without payment to Kenmec of any
royalties or other charges.

 
7

--------------------------------------------------------------------------------

 

4.9.       Documentation.  Kenmec shall utilize Commercially Reasonable Efforts
to ensure that Technical Manufacturing Information are completely and accurately
maintained and kept up to date.  As requested by OJO, Kenmec shall provide OJO
such Technical Manufacturing Information and shall use Commercially Reasonable
Efforts to collect reports and certifications regarding materials included in
the Products.  In the event any supplier does not provide such reports and
certifications for materials included in the Products, Kenmec shall notify OJO
and take such other action as the Parties mutually agree.  Kenmec shall provide
a material safety data sheet in a form requested by OJO for any Products that
contain any chemicals which are regulated by the U.S. Occupational Safety and
Health Administration’s hazard communications regulations set forth in 29 CFR
1910.1200.  Kenmec shall obtain certifications from each of its suppliers that
the materials purchased by Kenmec are not on the U.S. Toxic Substances Control
Act, 15 U.S.C.S. §2601, et seq., chemical inventory or are subject to an
exemption.
 
5.           DELIVERY AND ACCEPTANCE.
 
5.1.       Delivery. Kenmec shall mark, pack, crate, transport, make available
for shipment and store all Products to reasonably ensure, without additional
cost to OJO, (a) delivery of the Products to their ultimate destination without
damage, (b) compliance with all requirements of the carrier selected by OJO, the
shipping and destination authorities, and with good commercial practices, (c)
compliance with OJO’s bar code requirements and other marking requirements and
(d) compliance with the Product Requirements, and to reasonably ensure, at OJO’s
cost as provided in the applicable SOW, compliance with any special instructions
of OJO.  All invoices, shipping documents, exterior packaging and correspondence
related to an Order shall indicate the Order number and include suitable
markings and information to reference the covered Products.  All shipments shall
be accompanied by the appropriate shipping documents, including applicable
customs and export documentation and an itemized packing list indicating the
Order number, description of the Products and total quantity by Lot for such
Products.  OJO’s count and/or weights shall be conclusive on shipments not
accompanied by a conforming packing list.  Unless otherwise agreed by the
Parties, all Product shipments will be FCA (Incoterms 2000) at Kenmec’s
facility.  Title to and risk of loss for a Product will pass to OJO at such
Kenmec’s facility as contemplated by FCA (Incoterms 2000) shipping
terms.  Kenmec shall not change the location of the manufacturing facility for
the Products from Taiwan to any other location without the written consent of
OJO.  Kenmec agrees to provide reasonable assistance, at Kenmec’s cost, to OJO
in connection with obtaining or determining appropriate classification of
Products for import purposes wherever the Product will be shipped.
 
5.2.       Acceptance.  The Parties shall mutually agree on the inspection and
acceptance testing criteria related to the Products, which shall be subject to
periodic revision as mutually agreed to by the Parties.  All Products shall be
subject to inspection and acceptance testing by OJO for fifteen (15) days after
receipt of such Products by OJO to determine conformity with the applicable
Order and the Product Requirements.  On at least five (5) days advance notice,
OJO may also inspect Products at Kenmec’s facility prior to the shipment thereof
to OJO, and Kenmec shall provide all reasonable assistance for such
inspection.  OJO shall be under no duty to inspect Products prior to use or
resale of the Products, and neither inspection, acceptance, receipt, retention,
use, resale, nor payment of or for the same shall be construed to constitute a
waiver of any obligations of Kenmec with respect to such Product.  In addition,
OJO may reject a Lot if any Non-Conforming Products are discovered in such Lot
and it is reasonably likely that certain remaining Products in such Lot may be
affected.  In such case, the expenses of OJO in sorting and testing the Products
in order to find Non-Conforming Products shall also be reimbursed to OJO by
Kenmec.  In the event that the Product does not pass acceptance test procedures
or inspection procedures, OJO may deem such Product a Non-Conforming Product and
OJO will have all available remedies with respect to Non-Conforming Products.

 
8

--------------------------------------------------------------------------------

 
 
5.3.       Early, Over and Partial Shipment.  Without express written consent
from OJO, Kenmec will not ship Products more than five (5) days in advance of
the Scheduled Shipment Date, will not deliver more Products than the quantity
specified in the Order and will not make shipments of Products covered by an
Order that have less than the number of units of Product equal to ninety percent
(90%) multiplied by the number of units contemplated by the full amount of such
Order.  In the event of early, over or partial shipment, OJO may return (in
accordance with Section 11.2.2) the delivered Products.  If OJO elects to retain
the Products, OJO will not issue payment for such Products until such time that
payment would have been due if Orders had been properly fulfilled.  Lot sizes
and minimum shipment quantities will be agreed to by the Parties.
 
5.4.       Late Shipment.
 
5.4.1.     Other than as solely a result of (a) a force majeure events
contemplated by Article 13, (b) delays due to the poor quality of OJO-consigned
Components, (c) delays due to vendors that Kenmec was specifically directed by
OJO to purchase a specific component from and that fail to meet agreed upon
delivery dates, or (d) equipment and test inefficiencies provided by OJO that
directly affected the delivery of the Product, (A) in addition to any other
remedies available to OJO, any Order with respect to a Product that has not been
made available for shipment thirty (30) or more days after the Scheduled
Shipment Date may be cancelled by OJO without charge or penalty to OJO and (B)
OJO shall have the right to require Kenmec to pay liquidated damages to OJO, as
partial relief for the damages suffered by OJO for such delay, in an amount
equal to the expedited shipping costs for the delayed Products plus, for any
Product made available for shipment more than thirty (30) days after the
Scheduled Shipment Date, five percent (5%) of the purchase price for such
Product.
 
5.4.2.     The Parties acknowledge and agree that the sums payable under this
Section 5.4 shall constitute liquidated damages and not penalties and are in
addition to all other rights and remedies of OJO under the Services Agreements
or otherwise.  The Parties further acknowledge that (a) the amount of loss or
damages likely to be incurred is incapable or is difficult to precisely
estimate, (b) the amounts specified in this Section 5.4 bear a reasonable
relationship to, and are not plainly or grossly disproportionate to, the
probable loss likely to be incurred in connection with any failure by Kenmec to
meet a Scheduled Shipment Date, (c) one of the reasons for the Parties reaching
an agreement as to such amounts was the uncertainty and cost of litigation
regarding the question of actual damages, and (d) the Parties are sophisticated
business parties and have been represented by sophisticated and able legal
counsel and negotiated this Agreement at arm’s length.
 
5.5.       Country of Origin and Duty Drawback. Upon OJO’s request, Kenmec will
provide OJO with an appropriate certification stating the country of origin for
the Products sufficient to satisfy the requirements of any applicable export
licensing Laws.  Kenmec will mark each Product, or the container if there is no
room on the Product, with the country of origin.  OJO will be the importer or
exporter of record for all Products to be shipped to OJO.  If OJO is not the
importer of record and Kenmec obtains duty drawback rights to any Products,
Kenmec will, upon OJO’s request, provide OJO with documents required by the
customs authorities of the country of receipt to prove importation and to
transfer duty drawback rights to OJO.

 
9

--------------------------------------------------------------------------------

 

6.           FLEXIBILITY GUIDELINES.
 
6.1.       Increase in Demand.  Kenmec agrees to use Commercially Reasonable
Efforts to meet variations in Product demand outside of Forecasts and
Orders.  Increases to Forecasts and Orders will be done in accordance with
Sections 4.3 and 4.4, respectively.
 
6.2.       Cancellation and Reduction in Demand. OJO may cancel or decrease an
Order or revise a Forecast in whole or in part upon written notice to Kenmec,
and Kenmec will then (a) immediately cease or reduce production and all work in
progress related to the affected Order or Forecast; (b) within one (1) Business
Day, re-generate its material requirements plan and initiate the process of
contacting its suppliers to notify them of the changes in demand; (c) contact
all applicable suppliers within three (3) Business Days; and (d) apply Prudent
Procurement Practices to cancel, re-schedule or reduce the supply of Components
to align with the cancelled or reduced Order or revised Forecast.  If Kenmec has
complied with the prior sentence, OJO assumes ultimate financial responsibility
for the direct costs for work in progress, Product inventory and Component
inventory to meet Accepted Orders that have been canceled or decreased or
Forecasts that have been revised.
 
6.3.       Rescheduled Scheduled Shipment Dates.  Without the prior agreement of
Kenmec, OJO may delay, defer or reschedule any Scheduled Shipment Date at no
charge to OJO with respect to the following percentages of Products:
 
6.3.1.     one hundred percent (100%) of Products with a Scheduled Shipment Date
of eighty four (84) days or more following the date notice is given to Kenmec;
 
6.3.2.     fifty percent (50%) of Products with a Scheduled Shipment Date of
fifty six (56) days or more but less than eighty four (84) days following the
date notice is given to Kenmec;
 
6.3.3.     thirty percent (30%) of Products with a Scheduled Shipment Date of
twenty eight (28) days or more but less than fifty six (56) days following the
date notice is given to Kenmec; and
 
6.3.4.     zero percent (0%) of Products with a Scheduled Shipment Date less
than twenty eight (28) days following the date notice is given to Kenmec.
 
Any particular Scheduled Shipment Date may only be delayed, deferred or
rescheduled once without any charge to OJO.  Ojo may not delay, defer or
reschedule a Scheduled Shipment Date by more than three (3) months.  Any
additional changes to a previously delayed, deferred or rescheduled Scheduled
Shipment Date shall require the mutual agreement of the Parties.
 
7.           COST MANAGEMENT.
 
7.1.       Methodology.  Kenmec shall use its Commercially Reasonable Efforts to
achieve pricing over time for the Products and Manufacturing Services provided
to OJO that is as favorable as that which could be reasonably attained from
other contract manufacturers for comparable volumes of substantially similar
products and comparable manufacturing services.

 
10

--------------------------------------------------------------------------------

 

The Parties agree to pursue continuous cost reduction initiatives to ensure that
sustainable and competitive pricing is achieved and maintained.  These
initiatives may include supply chain redesign, review of available supplier
agreements to ensure best pricing and terms, improved logistics solutions,
manufacturing processes and test efficiency/elimination improvements, and
Product redesign.  Kenmec will demonstrate cost reduction improvements and
report such results to OJO on a calendar quarterly basis as part of a rolling
cost management process with an eighteen (18) month outlook for each Product.
 
7.2.       Cost Reduction Sharing.  As a result of any improvements contemplated
by Section 7.1 or otherwise, Kenmec agrees to provide OJO with (a) fifty percent
(50%) of any cost savings realized by Kenmec during the first year of
implementation with respect to Products that are subject to an SOW and
corresponding fully-costed Bill of Material and (b) one hundred percent (100%)
of any cost savings realized by Kenmec after the first year of implementation
with respect to Products that are subject to an SOW and corresponding
fully-costed Bill of Material.  Notwithstanding anything to the contrary in any
Services Agreement, Kenmec shall not be entitled to the benefits of any cost
reductions with respect to Variable Priced Components.
 
7.3.       Most Favored Customer .  If Kenmec offers a better price or pricing
formula to any other customer for any Products or products similar to the
Products, based on similar volumes and under similar circumstances and
conditions, Kenmec agrees to immediately offer such price or pricing formula to
OJO.  Kenmec agrees to fulfill its obligations in this Section 7.3 in good faith
in accordance with Kenmec’s standard pricing models and forecasting tools.  OJO
reserves the right, upon two (2) Business Days prior notice, to conduct an audit
of Kenmec’s books and records to ensure compliance with this Section 7.3.
 
8.           PRICES AND PAYMENT TERMS.
 
8.1.       Pricing Management Process.
 
8.1.1.     Kenmec shall use Commercially Reasonable Efforts to provide OJO a
fully-costed Bill of Material and Manufacturing Lead Time for each Product
requested by OJO, which shall provide the price of each Component in such
Product and shall be provided to OJO within the period of time mutually agreed
to by the Parties.  The Parties shall use their Commercially Reasonable Efforts
to reduce the cost of such fully-costed Bill of Material and Manufacturing Lead
Time prior to finalization.  The Parties shall mutually agree on the final
fully-costed Bill of Material and Manufacturing Lead Time for each Product.  For
Manufacturing Services related to the Products, the Parties agree that Kenmec
shall be permitted a markup for each Product of [***].  All quotations, Bills of
Material and Manufacturing Lead Times shall be deemed Confidential Information
of OJO.
 
8.1.2.     Prices for Products shall remain stable unless changed in accordance
with this Section 8.1.  Product price changes based on material increases or
decreases to Component Prices or to the costs for Manufacturing Services shall
be discussed by the Parties.  Notwithstanding the foregoing, (a) during the Bill
of Material finalization process, the Parties shall mutually agree on any
Components that regularly and materially fluctuate in price and for which Kenmec
shall not be required to accept the risk related to such fluctuating prices
(such Components, the “Variable Priced Components”); (b) the Partiesagree that
the costs for Variable Priced Components on the Bill of Material shall not be
fixed until such time as OJO places an Order for the Product contemplated by
such Bill of Material; and (c) the costs for Variable Priced Components shall be
fixed at the market price (as mutually agreed to by the Parties) at the time OJO
places an Order.
 
*** This information has been omitted and has be filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request
under Rule 24b-2 of the Securities Exchange Act of 1934, as amended.
 
 
11

--------------------------------------------------------------------------------

 
 
8.1.3.     If, during the Term, changed prices are put in effect pursuant to
this Agreement or by mutual agreement of the Parties, such prices shall apply to
all new Accepted Orders after the effective date of such prices, but shall not
apply to any open Accepted Orders that exist at the time of the effective date
of such prices.
 
8.2.       Payment Terms.  OJO shall pay all undisputed charges with respect to
Orders related to Products that conform to the Product Requirements within
thirty (30) days after OJO has received the invoice with respect to such
Order.  Kenmec shall not issue any invoices for Products unless Kenmec has made
the Products available for shipment to OJO at Kenmec’s facility and has provided
OJO notice thereof.  Notwithstanding anything to the contrary in any Services
Agreement, and without being deemed in default of any Services Agreement, if
Kenmec owes any amounts to OJO that have not been paid, OJO may withhold payment
of an equal amount owed by OJO to Kenmec.  Any payments not received by their
respective due dates (other than with respect to any disputed amounts) may bear
interest at a rate of one percent (1.0%) per month (or the pro-rata portion
thereof) or the maximum rate permitted by Law, whichever is less, until paid in
full.  Any payments made by OJO will be without prejudice to OJO’s right to
subsequently claim or determine that it has overpaid Kenmec or to require Kenmec
to remedy any deficiencies in Kenmec’s performance required by the Services
Agreements.
 
8.3.       Additional Charges and Expenses.  Kenmec will separately list on its
invoices all charges and expenses relating to the Products, including agreed to
set-up, tooling, or non-recurring engineering expenses agreed to by the Parties.
 
8.4.       Disputed Invoices.  If a Kenmec invoice does not meet the invoicing
requirements of the applicable Services Agreements, or if OJO in good faith
disputes any invoiced charges, OJO will notify Kenmec of the disputed items and
may withhold payment of the disputed charges pending resolution of the invoicing
or dispute.  The Parties will use their Commercially Reasonable Efforts to
attempt to resolve any failure to meet the invoicing requirements or any
disputed invoiced charges.
 
9.           COMPONENT PROCUREMENT.
 
9.1.       Prudent Procurement Practices. Kenmec will purchase Components using
Prudent Procurement Practices to support OJO’s Forecasts and Orders and react to
support the variations in demand using Prudent Procurement Practices for such
Forecasts and Orders to deliver Products to OJO in accordance with specified
Scheduled Shipment Dates.  OJO has the right to conduct periodic audits of
Component pricing quoted to OJO.  If Kenmec has not followed Prudent Procurement
Practices, in the event of excess Component inventory due to cancellation,
termination or demand reductions with respect to Forecasts and Accepted Orders,
OJO will not be liable for that portion of the Component inventory purchased in
excess of the amount that would have been purchased if Prudent Procurement
Practices had been used.  If Kenmec has followed Prudent Procurement Practices,
in the event of excess Component inventory due to cancellation, termination or
demand reductions with respect to Forecasts and Accepted Orders, OJO will be
liable for such excess Component inventory.

 
12

--------------------------------------------------------------------------------

 
 
9.2.       Inventory Management.  Kenmec shall provide such cooperation as may
reasonably be requested by OJO, at OJO’s sole cost, in connection with the
establishment of an inventory management program with a third party warehouse or
inventory management services provider.  Kenmec agrees, upon the request of OJO,
to use Commercially Reasonable Effort to set up and implement electronic means
of receiving Forecasts, Orders and other communications under the Services
Agreements.  Kenmec is responsible for managing Component allocations in the
supply chain, excluding (a) OJO-consigned Components or (b) vendors that Kenmec
was specifically directed by OJO to purchase a specific component from and that
fail to enter into a supply agreement with Kenmec.
 
9.3.       Component Discontinuances.
 
9.3.1.     If either Party receives notice from a supplier or the other Party
that a Component will be discontinued, the Party receiving such notice will
immediately notify the other Party and will work with that Party to identify a
form, fit and function replacement in a reasonable period of time.  The Parties
will develop an appropriate action plan, including all sample requirements,
product qualifications, and schedule changes necessary to reach a mutually
agreeable resolution of the discontinuance and the Parties shall use
Commercially Reasonable Efforts to find an alternate source of supply.  Upon
OJO’s request, Kenmec will disclose to OJO the agreements in place with the
supplier of such discontinued Component.
 
9.3.2.     In the event that OJO cannot identify a form, fit and function
replacement, or does not approve a replacement identified by Kenmec, for any
discontinued Components, pursuant to a SOW, Kenmec shall purchase the available
inventory of such discontinued Components as requested by OJO and manage the
consumption of such inventory.  OJO will pay Kenmec the purchase price, plus any
third party costs associated with storage or handling, paid by Kenmec for the
amount of such inventory of such discontinued Components in excess of the
inventory of such discontinued Components necessary for OJO’s then-outstanding
Forecasts and Orders.
 
9.4.       Component Shortages.  Kenmec agrees to provide appropriate technical
and commercial support to ensure supply of all Components that may be in limited
supply.  In the event of a probable or potential Component shortage or
availability problem, Kenmec will immediately notify OJO.  The Parties will
agree on appropriate action and allocation of associated costs.  In addition,
the Parties may mutually agree to operate with a price part variance dollar
limit on a single or multiple Component basis to procure Components in shortage
of supply.  For general market allocation issues that arise for Components, the
Parties will follow the process set forth below:

 
13

--------------------------------------------------------------------------------

 
 
9.4.1.     The Parties will provide each other monthly updates on the Component
marketplace.  Specific reference will be made to Components that are considered
by either Party to be at risk or currently in allocation.  If either Party
identifies a Component as being on allocation, the Parties will meet to discuss
the problems and agree upon a time based, aggregate, dollar amount limit that
Kenmec can use to cover all premium purchases for that allocated Component,
without having to get line item approval from OJO.
 
9.4.2.     Kenmec, on a weekly basis, will report to OJO the following for each
allocated Component: (a) agreed upon Component limit; (b) spend to date for
allocated Component; and (c) forecasted spend for allocated Component.
 
9.4.3.     Kenmec agrees to utilize Prudent Procurement Practices to purchase
Components in market allocation periods.  Kenmec agrees to review and modify as
required the frequency of supplier forecast transmissions during the allocation
period.  Kenmec further agrees to use such allocated Components procured to meet
Forecasts and Accepted Orders.
 
9.5.       Component Forecasts from Kenmec to Suppliers.  Kenmec will provide to
applicable suppliers on a monthly basis a rolling six (6) month forecast of the
key, unique or long-lead Component requirements to be procured.  Kenmec will
update the forecast at least monthly for all planned orders.  A copy of the
forecast will be provided to OJO upon request.
 
9.6.       Component Prices.  Kenmec represents, covenants and agrees that the
prices which OJO pays hereunder for Components are not in excess of the lesser
of Kenmec’s purchase price or the applicable vendor’s list, catalog or published
prices for the Components.
 
10.         WARRANTIES AND INDEMNIFCATION.
 
10.1.     Product and Component Warranties.  Kenmec represents and warrants to
OJO that the statements contained in this Section 10.1 are true and correct.
 
10.1.1.   Products Warranty. All Products will (a) be new or newly manufactured,
include new Components and be manufactured, processed and assembled by Kenmec;
(b) conform strictly to the Product Requirements; (c) comply with all applicable
Laws; (d) be free and clear of all Encumbrances and other claims to title or
ownership; and (e) be free from defects in material, workmanship and design;
provided however that, the warranty under this Section 10.1.1(e) shall not apply
to the extent that a Product defect results from (i) accident or misuse after
title has passed to OJO; (ii) repair or modification not permitted by the
Services Agreement; (iii) the Product Requirements, unless the defect results
from Kenmec’s implementation of the Product Requirements or (iv) inadequate
equipment and test inefficiencies provided by OJO.
 
10.1.2.   Components Warranty. Kenmec will pass on to OJO all suppliers’
warranties and indemnities to the extent that they are transferable.  Kenmec
agrees to use Commercially Reasonable Efforts (a) to ensure that all warranties
and indemnities from suppliers are transferable to OJO and (b) to obtain a
warranty and indemnity with respect to each Component used in a Product that
such Component does not violate or infringe any Intellectual Property of any
Person.

 
14

--------------------------------------------------------------------------------

 
 
10.1.3.   Performance.  Kenmec will perform all work under the Services
Agreements in a professional manner and with corresponding diligence, expertise
and skill.
 
10.1.4.   Ozone Depleting Substances. The processes used to manufacture the
Products do not contain any “Class 1 Substance” or “Class 2 Substance”, as those
terms are defined in 42 USC Section 7671 and implementing regulations of the
U.S. Environmental Protection Agency at 40 CFR Part 82.
 
10.1.5.   Bribery.  No gratuities have been or will be offered or given by
Kenmec or its Related Persons to OJO or any of its Related Persons, or, to the
extent violative of any applicable Law, including the U.S. Foreign Corrupt
Practices Act, to any representative or employee of any Governmental Authority
or political party, for the purpose of securing favorable treatment with respect
to the awarding, performance or amendment of any contract.
 
10.1.6.   Forced, Indentured or Convict Labor.  All Products will not be
produced, manufactured, mined, or assembled, in whole or in part, with the use
of illegal child labor or forced, convict, and/or indentured labor under penal
sanction as prohibited by any Law.
 
10.1.7.   Export Controls.  Kenmec acknowledges that OJO Property may be subject
to import or export Laws, and any use or transfer of OJO Property must be in
compliance with all such Laws.  Kenmec will not use, distribute, transfer, or
transmit OJO Property except in compliance with such Laws.  If requested by OJO,
Kenmec agrees to sign written assurances and other documents as may be required
to comply with such Laws.
 
10.1.8.   Technical Expertise.  Kenmec will maintain technical expertise on
Products, including personnel with sufficient training to be able to repair the
Products; tools and equipment needed for the repair of Product (provided that,
any unique tools and equipment needed for the repair of Product shall be
provided by OJO to Kenmec as needed); and ready access to historical and most
current manufacturing documents.  Unless otherwise agreed to in a SOW, all costs
and expenses for Kenmec to provide technical support and expertise to OJO shall
be at Kenmec’s sole cost.
 
10.2.     General Representations and Warranties of the Parties.  Each Party
represents and warrants to the other Party that the statements contained in this
Section 10.2 are true and correct.
 
10.2.1.   Status and Authority.  Such Party is an entity validly existing and in
good standing under the Laws of the jurisdiction in which it was formed.  Such
Party has the requisite power and authority to execute and deliver the Services
Agreements and to perform the transactions to be performed by it under the
Services Agreements.  Such execution, delivery and performance has been duly
authorized by all necessary action on the part of such Party.  This Agreement
constitutes, and any other Services Agreement will constitute when executed and
delivered, the valid and binding obligation of such Party, enforceable against
such Party in accordance with its terms, subject to applicable bankruptcy and
other Laws that affect the rights of creditors generally.

 
15

--------------------------------------------------------------------------------

 

10.2.2.   Consents and Approvals.  Neither the execution and delivery by such
Party of any Services Agreement, nor the performance of the transactions
contemplated by such Party under the Services Agreements, will require any
filing, consent, renegotiation or approval, or conflict with, result in any
breach of or constitute a default under (a) any provision of any Law to which
such Party is subject, (b) the constituent documents of such Party, or (c) any
contract, governmental permit or other document to which such Party is
subject.  At the time of execution of this Agreement, such Party is not aware of
nor has such Party received notice of any pending or threatened legal action or
proceeding by or against it that may have a material adverse effect on its
ability to fulfill its obligations under any Services Agreement.
 
10.3.     Survival of Warranties. The warranties under Section 10.1 will survive
any inspection, delivery, acceptance or payment by OJO and be in effect for a
sixteen (16) month period, or such other term as agreed to by the Parties,
following the date of delivery of such Product to OJO (the “Warranty
Period”).  This warranty is extended to, and may only be enforced by OJO.   All
other warranties in the Services Agreements other than in Section 10.1 shall
survive indefinitely.
 
10.4.     Indemnification.  Kenmec shall indemnify, defend (at OJO’s option and
using legal counsel satisfactory to OJO) and hold harmless OJO and its Related
Persons from any Losses based on, arising from or related to (a) any breach of
any Services Agreement by Kenmec or its Related Persons, (b) any allegation that
any Products (other than with respect to the Product Requirements), or the use
or sale thereof in accordance with the Services Agreements, violates or
infringes any intellectual property right of any Person, (c) strict liability in
tort or product liability in connection with any contributions to the Products
by Kenmec or its Related Persons under the Services Agreements or (d) any
personal injury or property damage sustained or claimed to have been sustained
by OJO or its Related Persons during such Person’s presence on the property of
Kenmec.  Kenmec shall not compromise any third-party claim or consent to the
entry of any judgment without an unconditional release of all Losses of OJO and
its Related Persons to each claimant or plaintiff.
 
10.5.     EXCEPT FOR A BREACH OF SECTIONS 5.4 OR 19.6 OR ARTICLE 14, IN NO EVENT
SHALL EITHER PARTY BE LIABLE IN ANY MANNER WHATSOEVER FOR ANY DAMAGES RESULTING
FROM LOSS OF DATA, PROFITS OR USE OF PRODUCTS OR ANY INDIRECT, SPECIAL,
INCIDENTAL, CONSEQUENTIAL, OR PUNITIVE DAMAGES, INCLUDING BUT NOT LIMITED TO
LOSS OF REVENUES, EVEN IF SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH
DAMAGES.  THIS LIMITATION OF LIABILITY WILL APPLY REGARDLESS OF THE FORM OF
ACTION, WHETHER IN CONTRACT OR TORT, INCLUDING NEGLIGENCE.  NONE OF THE REMEDIES
OF EITHER PARTY ARE EXCLUSIVE OR INTENDED TO LIMIT ANY OTHER LEGAL OR EQUITABLE
REMEDIES AVAILABLE.   NEITHER PARTY HERETO MAKES ANY WARRANTIES, EXPRESS OR
IMPLIED, WHICH ARE NOT EXPRESSLY CONTAINED IN ANY SERVICES AGREEMENT.
 
11.         NON-CONFORMING PRODUCTS.
 
11.1.     Non-Conforming Product.  In the event that OJO receives a
Non-Conforming Product, OJO will determine which one of the following processes
will be used:

 
16

--------------------------------------------------------------------------------

 
 
11.1.1.   Repair of Non-Conforming Products.  In OJO’s discretion, OJO or its
Related Persons may repair Non-Conforming Products and Kenmec will be
responsible and shall promptly reimburse OJO for the reasonable costs of
repairing Non-Conforming Products.  OJO’s use of a Related Person to repair
Non-Conforming Products will not void any warranties of Kenmec under any
Services Agreement.  Kenmec reserves the right to audit such third party repairs
and charges.
 
11.1.2.   Return of Non-Conforming Products.  In OJO’s discretion, OJO may
return the Non-Conforming Product to Kenmec and the following provisions shall
apply:
 
11.1.2.1.  At OJO’s option, OJO will (a) create a debit memo against which
Kenmec will provide OJO with a credit for the purchase price of the
Non-Conforming Product, (b) create an internal debit memo that will deduct the
purchase price of the Non-Conforming Product from the next invoice payable to
Kenmec, (c) create a replacement memo against which Kenmec will promptly provide
OJO with a replacement Product, or (d) create a repair memo against which Kenmec
will promptly provide OJO with a repaired Product.
 
11.1.2.2.  Kenmec will be responsible for all freight and transportation charges
and import and export costs associated with the return of Non-Conforming
Products to Kenmec, and with the delivery of replacement or repaired Products to
OJO; provided that, if any Product returned to Kenmec that was deemed by OJO to
be a Non-Conforming Product for which Kenmec paid the applicable freight and
transportation charges and import and export costs, but such Product was not a
Non-Conforming Product, OJO shall reimburse Kenmec for the actual amount paid by
Kenmec for the applicable freight and transportation charges and import and
export costs related to returning the Product to Kenmec.  Title and risk of loss
or damage to the Non-Conforming Products will pass to Kenmec upon OJO’s tender
of the Non-Conforming Products to the freight carrier.  Unless mutually agreed
upon by the Parties, if OJO returns the Non-Conforming Product to Kenmec, Kenmec
is not permitted to re-sell the Non-Conforming Product to OJO or otherwise.
 
11.2.     Repairs Due to Component Failures. In the event that OJO receives a
Non-Conforming Product and the Parties determine that the defects results from a
Component, Kenmec will negotiate with the applicable supplier, with OJO present
or on OJO’s behalf (at OJO’s option), for additional remedies outside of the
warranties pursuant to or contemplated by Article 10.  Kenmec shall not enter
into any settlement with respect to Component failures that affects any of OJO’s
rights or interests without OJO’s prior written approval, which shall not be
unreasonably withheld.
 
 
17

--------------------------------------------------------------------------------

 
 
12.         QUALITY.
 
12.1.     Process Quality Problems.

12.1.1.   Kenmec agrees to promptly establish and implement corrective action
plans mutually agreed upon by the Parties as necessary to correct any process
quality issues that are identified.  The Parties will establish a mutually
agreeable FTPR for each Product as part of the inspection and acceptance testing
criteria contemplated by Section 5.2.  With respect to any shipment of Product,
Kenmec, at its sole cost, agrees to maintain, for a period of two (2) months
after a particular shipment of Products, an inventory of such Products in an
amount equal to (a) the lesser of two percent (2%) or such lesser percentage as
requested by OJO in writing multiplied by (b) the number of such Products
contained in such shipment (such inventory, the “Available Replacement
Inventory”).
 
12.1.2.   If (a) during the first six (6) months after the initial manufacture
by Kenmec of a particular model (as identified by stock keeping unit (SKU)) of
Product, the FTPR for any particular Lot of such Product exceeds ten percent
(10%) or (b) at any time following the first six (6) months after the initial
manufacture by Kenmec of a particular model (as identified by stock keeping unit
(SKU)) of Product, the FTPR for any particular Lot of such Product exceeds five
percent (5%), Kenmec shall promptly coordinate and pay the costs for identifying
and repairing or replacing the Non-Conforming Products contained in such Lot,
including paying the costs of expedited shipping of Available Replacement
Inventory to OJO.  OJO shall not be charged any costs (e.g., manufacturing,
Component, Product, shipping or other) for any Available Replacement Inventory
provided to OJO to replace Non-Conforming Products.
 
12.1.3.   After the expiration of the two (2) month holding period related to a
particular batch of Available Replacement Inventory, (a) if OJO places an
additional Order for the Products in such batch of Available Replacement
Inventory, Kenmec shall integrate the remaining Products in such batch of
Available Replacement Inventory into such additional Order and (b) if OJO does
not place an additional Order for the Products in such batch of Available
Replacement Inventory, OJO assumes financial responsibility for the costs of
such Products.
 
12.2.     Product Quality Problems.   Kenmec will notify OJO within one (1)
Business Day after identifying any significant quality issues relating to the
Products that will affect FTPR goals, will document to OJO the inspection
leading to this action and will inspect existing inventories and remove
defective Products and Components within five (5) Business Days.  Upon OJO’s
receipt of notification from Kenmec, the Parties will work together to determine
the root cause analysis of any quality problems.  For quality problems that are
attributable to OJO, Kenmec will assist OJO (at OJO’s sole cost) in establishing
and implementing a corrective action plan relating to Kenmec’s manufacturing
process or Components.  For quality problems that are attributable to Kenmec,
Kenmec (at Kenmec’s sole cost) will establish and implement a corrective action
plan mutually agreed upon by the Parties to remedy such problems.  A copy of the
implemented corrective action plan will be provided to OJO.  Kenmec will provide
OJO with weekly updates, and notify OJO after the correction plan has been fully
implemented and the problem has been resolved.  After OJO has verified that the
corrective action plan has been fully implemented and the problem has been
resolved, OJO will notify Kenmec that the corrective action plan has been
closed.  Kenmec will maintain all records relating to corrective action plans
for a minimum of five (5) years after OJO notifies Kenmec that such corrective
action plan has been closed.

 
18

--------------------------------------------------------------------------------

 

12.3.     Process Improvement and Quality Control Program.  Kenmec shall use its
Commercially Reasonable Efforts to develop and, if agreed to by OJO, implement
process improvements.  Kenmec shall maintain a documented Quality Control
Program at Kenmec’s facilities acceptable to OJO.  Kenmec shall provide OJO with
the documentation on the quality control program on a calendar quarterly
basis.  Kenmec shall promptly request from OJO any standards that Kenmec is not
aware of that are required by the Quality Control Program.  Revisions and
improvements to the Quality Control Program shall be made on a continuous basis
by Kenmec with the consent of OJO.  As requested by OJO, Kenmec agrees to
provide OJO with information on the Quality Control Program on a calendar
quarterly basis.  The relevant quality control process utilized by Kenmec shall
be referenced when performing incoming, in-process, and outgoing inspections of
all electrical, mechanical, subassemblies and finished goods.  If any Product
does not meet the standards contained in the quality control program, such
Product shall be deemed a Non-Conforming Product.
 
12.4.     Inspection.  OJO and its Related Persons may inspect and audit
(without unduly interfering with Kenmec’s operations) the Kenmec plant,
purchasing processes, manufacturing processes, Quality Control Program and
supporting documentation.  The inspection or audit may take place at any time
during the Term, on five (5) Business Days notice, during normal business
hours.  OJO and its Related Persons shall use Commercially Reasonable Efforts to
minimize the frequency of audits.  Kenmec will provide, at no charge to OJO,
access to such facilities and services as are reasonably required by OJO in
performing such inspection and audit.
 
12.5.     Continuity Plan.  Kenmec shall promptly develop and keep current a
formal business continuity plan detailing Kenmec’s plans, procedures and
designated resources for timely response to and recovery from potential civil,
natural, and physical plant disasters that could reasonably be expected to
disrupt Manufacturing Services.  Kenmec agrees to notify OJO as soon as possible
in the event of a crisis that disrupts the Manufacturing Services.  Unless
authorized in advance by OJO, Kenmec will not refer to OJO in public and media
communications about any crisis or subsequent recovery.
 
13.         PROCESS CHANGE NOTIFICATION.
 
13.1.     Kenmec Proposed Changes. No Design Changes may be made to, or
incorporated into, Products without the prior written approval of OJO. Kenmec
will provide OJO advance notice of any proposed Design Changes and provide
documentation, evaluation samples and an Impact Proposal relating to such Design
Changes.  Written approval of the Impact Proposal must be received by Kenmec
from OJO prior to any implementation of the Design Change.  Any effect on price
or other terms resulting from Design Changes will be mutually agreed to by the
Parties in the Impact Proposal.
 
13.2.     OJO Proposed Changes. Kenmec acknowledges that OJO may need to change
Products or processes during the Term.  These changes will be communicated
through a Change Order.  Kenmec is only to take action when given a Change Order
from OJO.  After receipt of the Change Order, Kenmec will provide to OJO within
two (2) Business Days an acknowledgement of the Change Order and promptly
thereafter provide an Impact Proposal describing any delivery impact, an
implementation date, potential scrap or material exposure and the impact on the
cost of the Product due to Change Order changes.  If the Impact Proposal is
acceptable, OJO will notify Kenmec and provide specific instructions to Kenmec
on Change Order implementation.

 
19

--------------------------------------------------------------------------------

 
 
13.3.     OJO Financial Responsibility. If OJO accepts an Impact Proposal, OJO
will assume liability for any incremental costs identified as OJO’s
responsibility in the Impact Proposal and for any Obsolete Components, made
obsolete due to a Change Order implementation and that were purchased or
committed to be purchased by Kenmec using Prudent Procurement Practices, by
utilizing one of the following methods (at OJO’s option): (a) purchasing the
Obsolete Components from Kenmec, at Kenmec’s third party acquisition costs for
such Obsolete Components and having the Obsolete Components returned to OJO; (b)
authorizing Kenmec to sell Obsolete Components internally or externally and OJO,
upon review and agreement, pays the difference between Kenmec’s third party
acquisition costs for such Obsolete Components and the selling price for such
Obsolete Components; or (c) scrapping and disposing of the Obsolete Components
and OJO paying Kenmec’s third party acquisition costs for such Obsolete
Components.  Notwithstanding the above, Kenmec will be responsible for expenses
caused by failure to implement an acknowledged Change Order or accepted Impact
Proposal.
 
13.4.     Change Monitoring and Tracking. Upon implementation of an OJO approved
change to a Product under this Article 13, Kenmec will provide OJO with the
first (1st) serial number, first MAC Address, first shipping date, Order number
and quantity of Product to be included in that first shipment of Product
incorporating the change. Residual inventories of pre-existing finished goods
inventory or work in progress for the affected Products will be disposed of or
processed as mutually agreed to by the Parties.
 
13.5.     Emergency Change Request.  Kenmec agrees to acknowledge all written
emergency change requests within one (1) Business Day, such acknowledgments to
include at a minimum, a date on which Kenmec will respond to OJO with the
conditions (including price and delivery impact) for implementing the proposed
changes.  An emergency will be defined as a severe situation, including Product
safety, Product quality or a line shut down. Upon both Parties’ agreement on the
price, delivery, or any other conditions impacted by the emergency change
request, OJO will issue a Change Order to Kenmec reflecting these new terms and
conditions.
 
14.         PROPERTY RIGHTS.
 
14.1.     Title to Property.
 
14.1.1.   Kenmec acknowledges that OJO will at all times retain all right, title
and interest in OJO Property.  OJO Property will be provided to Kenmec as bailed
property under the terms of this Article 14.  Each Party will maintain all
right, title and interest in Pre-Existing Intellectual Property, subject only to
any licenses that may be granted by the owning Party.  Ownership of Intellectual
Property conceived or developed by OJO or jointly developed by the Parties under
any Services Agreement will be owned by OJO and shall be deemed OJO
Property.  If all undisputed amounts under all outstanding invoices that are due
and payable have been paid by OJO to Kenmec, ownership of Intellectual Property
conceived or developed solely by Kenmec under any Services Agreement at such
time will be owned by OJO and shall be deemed OJO Property.  Notwithstanding
anything to the contrary in any Services Agreement, to the extent the results of
Kenmec’s performance of Manufacturing Services or other services may constitute
“work made for hire” for OJO under the USA Copyright Revision Act of 1976, then
such work shall be considered “work made for hire” by the Parties.

 
20

--------------------------------------------------------------------------------

 
 
14.1.2.   To the extent that any OJO Property is not the property of OJO by
operation of Law, Kenmec, and Kenmec shall cause each of its Related Persons to,
irrevocably assign, transfer and convey to OJO, without further consideration,
all right, title and interest of Kenmec or such Related Person, as the case may
be, in and to such OJO Property.  In addition, Kenmec will, and Kenmec shall
cause each of its Related Persons to, execute any necessary documents and will
take such other actions and otherwise assist OJO, as reasonably requested, to
perfect OJO’s ownership of the OJO Property.  Kenmec shall ensure that all of
its Related Persons involved with the creation of OJO Property execute an
assignment in favor of Kenmec assigning any and all rights that they may have in
any OJO Property.  Kenmec appoints, and Kenmec shall cause each of its Related
Persons to appoint, OJO, its true and lawful attorney-in-fact and agent, with
full power of substitution and resubstitution, for Kenmec and each of its
Related Persons, as the case may be, to appoint, and in the name of Kenmec and
each of its Related Persons, as the case may be, place, and stead, in any and
all capacities, to sign any and all documents and certificates to perfect OJO’s
ownership of the OJO Property, granting unto OJO, full power and authority to do
and perform each and every act and thing requisite or necessary to be done in
connection therewith, as fully to all intents and purposes as it might or could
do in person, ratifying and confirming all that OJO, or its substitute, may
lawfully do or cause to be done by virtue of any Services Agreement.
 
14.1.3.   Limited license to OJO Property. OJO grants to Kenmec a worldwide,
non-exclusive, non-assignable, non-transferrable, royalty-free license during
the Term to use the OJO Property for the sole purpose of providing Manufacturing
Services to OJO under the Services Agreements.  OJO may revoke this license at
any time and for any reason.
 
14.2.     OJO Property.  Kenmec agrees that all OJO Property shall (a) remain
personal property, and not become a fixture to real property; (b) be subject to
inspection and audit by OJO at any time; (c) be used only in filling Orders from
OJO; (d) be kept free of Encumbrances; (e) be kept separate or identifiable from
other materials, tools or property of Kenmec or held by Kenmec; (f) be kept in
the same condition as received, normal wear and tear excepted and (g) not be
modified in any manner by Kenmec without prior written permission from OJO.  OJO
Property shall be deemed Confidential Information of OJO.  During the Term plus
any period of support that may survive termination or expiration of any Services
Agreement, Kenmec agrees to inform OJO promptly of any Developments.  Kenmec
will maintain accurate records of the receipt and location of all OJO
Property.  Kenmec will bear all risk of loss with respect to OJO Property in the
possession or control of Kenmec or its Related Persons.
 
14.3.     Use of Kenmec Intellectual Property.  Kenmec represents and warrants
that no Kenmec Intellectual Property has been incorporated into any OJO
Property.  Kenmec shall not incorporate any Kenmec Intellectual Property into
any OJO Property without OJO’s prior written approval.  To the extent any Kenmec
Intellectual Property is incorporated within, or used in connection with, any
OJO Property, Kenmec grants to OJO a non-exclusive, royalty-free, fully paid up,
worldwide, transferable, perpetual, license (including the right to sublicense
to third parties) to such Kenmec Intellectual Property to disclose, make, have
made, sell, offer for sale, import, use, reproduce, modify, adapt, display,
distribute, to make derivative works, and make other versions of OJO Property
and any future products of OJO or its Related Persons.

 
21

--------------------------------------------------------------------------------

 
 
14.4.     Return of OJO Property. Upon OJO’s request, Kenmec will promptly
return to OJO, in good condition, normal wear and tear excepted, any OJO
Property requested by OJO.  The Parties shall mutually agree on the manner and
procedure for returning the OJO Property.  OJO Property will be shipped FCA
(Incoterms 2000) at Kenmec’s facility.  Notwithstanding the foregoing, if the
return of OJO Property is due to the termination by OJO of a Services Agreement
under Section 16.2 where Kenmec is the Breaching Party, Kenmec will pay all
shipping costs to return the OJO Property to a shipping address specified by OJO
and any insurance requested by OJO.  If the OJO Property is not delivered within
the time frame mutually agreed upon by the Parties, without excusing Kenmec’s
breach of its obligation to deliver the OJO Property to OJO, Kenmec shall permit
OJO to enter upon Kenmec’s premises to take possession of, assemble and collect
OJO Property or render them unusable.
 
14.5.     Warranty Disclaimer.  ALL OJO PROPERTY IS PROVIDED “AS-IS” WITH NO
WARRANTIES WHATSOEVER, EITHER EXPRESSED OR IMPLIED, ORAL, OR WRITTEN. OJO
SPECIFICALLY DISCLAIMS ANY WARRANTIES OF NON-INFRINGEMENT, MERCHANTABILITY OR
FITNESS FOR A PARTICULAR PURPOSE.
 
15.         FORCE MAJEURE EVENTS.  Neither Party will be liable for any delay in
performing, or for failing to perform, its obligations under any Services
Agreement resulting from any cause beyond its reasonable control, and without
that Party’s fault or negligence, which may include acts of God, acts of war,
power failures, fire, explosions, floods, hurricanes, typhoons, tornadoes,
earthquakes, and, if affecting the general industry (not just the applicable
Party), strikes, industrial disputes, lockouts, sabotage, terrorism, destruction
of manufacturing facilities, riots or civil disturbances or acts by any
Governmental Authority.  Failure of a supplier to or subcontractor of Kenmec
will not be considered a force majeure event unless the supplier or
subcontractor is the sole source of a supply of product or services and is
itself subject to a force majeure event. The Party affected by such event will
notify the other Party of the force majeure event within two (2) Business Days
of occurrence of the event. The Party receiving notice may terminate the
applicable Services Agreement that is subject to a declaration of force majeure
event in whole or in part if the delay caused by the force majeure event is not
cured within thirty (30) days of receipt of such notice.
 
16.         TERMINATION.
 
16.1.     Term of Agreement.  Subject to earlier termination pursuant to Section
16.2, this Agreement shall commence as of the Effective Date and will remain in
effect until the later of (a) the two (2) year anniversary of the Effective
Date, which shall be automatically extended for successive one year terms unless
a Party delivers written notice to the other Party of its intention not to
extend, not less than one-hundred twenty (120) days prior to the expiration of
the then current term or (b) the termination or expiration of the last to
terminate or expire of the SOWs.
 
16.2.     Early Termination.  If a Breach Event occurs with respect to a Party
(such Party, the “Breaching Party”), the non-breaching Party may, by notice to
the Breaching Party, terminate the applicable Services Agreement or any Order
outstanding thereunder unless, if the breach is able to be cured, the Breaching
Party cures the breach within thirty (30) days after receipt of notice and the
Breaching Party provides the non-breaching Party, upon request, with reasonable
assurances of future performance.  The right, if any, of either party to
terminate for convenience shall be set forth in each SOW.

 
22

--------------------------------------------------------------------------------

 
 
17.         EFFECT OF EXPIRATION OR TERMINATION.
 
17.1.     Effect of Expiration or Termination for Any Reason. Upon expiration or
termination of any Services Agreement for any reason, and in the case of
termination of a SOW, only to the extent applicable to the terminated SOW:
 
17.1.1.   All Accepted Orders issued prior to the effective date of the
termination or expiration will be fulfilled pursuant to and subject to the terms
of the applicable Services Agreement, even if the Shipment Dates of Products
under such Orders are after the effective date of expiration or termination;
 
17.1.2.   All licenses granted by OJO to Kenmec to any OJO Property or
Intellectual Property will automatically terminate;
 
17.1.3.   Kenmec will identify any Products or Components in inventory and on
order;
 
17.1.4.   Kenmec will cancel all cancelable, pending orders to suppliers within
five (5) Business Days from the date of notification of termination or
non-renewal of the applicable Services Agreement or partial termination or
cancellation of the Order or Services Agreement, and within ten (10) Business
Days thereafter notify OJO of the cancellation.  To the extent OJO may be liable
for orders with suppliers pursuant to the terms of the Services Agreements, OJO
will not be liable for orders with suppliers where Kenmec has not issued a
cancellation notice within this five (5) Business Day period unless expressly
notified by Kenmec and approved by OJO.  Kenmec will use Commercially Reasonable
Efforts to cancel any other purchase commitments or return for credit or find
other use for all Components intended for use in the Product and, following such
actions and if Kenmec has followed Prudent Procurement Practices, OJO assumes
ultimate financial responsibility for the direct costs for work in progress,
Product inventory and Component inventory to meet Accepted Orders that have been
canceled or decreased or Forecasts that have been revised; and
 
17.1.5.   Except for termination of the applicable Services Agreement where
Kenmec is the Breaching Party, OJO will reimburse Kenmec for any mutually agreed
non-recovered non-recurring engineering expenses agreed to by the Parties.
 
17.2.     Manufacturing Rights.
 
17.2.1.   If Kenmec ceases to supply any Product due to (a) discontinuance of
the Product in accordance with Section 4.8; (b) termination of a Services
Agreement by OJO for breach by Kenmec in accordance with Section 16.2; (c) the
commencement of any proceeding, whether voluntary or involuntary, in bankruptcy
or insolvency by or against a Party; an assignment by Kenmec for the benefit of
creditors or any general arrangement with creditors; appointment by Kenmec of a
receiver or an assignee for the benefit of creditors; whether or not OJO
terminates any applicable Services Agreements; or (d) termination of a Services
Agreement by OJO for a Force Majeure Event resulting in Kenmec’s inability to
manufacture any Products, then Kenmec grants to OJO a non-exclusive,
royalty-free, worldwide, transferable, perpetual irrevocable license to all
Kenmec Intellectual Property necessary to enable OJO to make, have made, sell,
offer for sale, import, use, reproduce, modify, adapt, display, distribute, make
derivative works and make other versions of the Deliverables.  OJO may
sublicense these rights to third parties.

 
23

--------------------------------------------------------------------------------

 
 
17.2.2.   If OJO is entitled to access Kenmec’s Intellectual Property under this
Section 17.2, Kenmec shall promptly provide to OJO without charge all
information, including Technical Manufacturing Information, parts catalogues,
schematics, material lists, Design Changes, Change Orders, and other servicing
documentation, to enable OJO to independently manufacture, test and repair any
Deliverables.  If Kenmec refuses to cooperate with its obligations under this
Section 17.2, OJO may charge Kenmec for all reasonable costs to procure or
prepare the documentation.
 
17.2.3.   If OJO is entitled to access Kenmec’s Intellectual Property under this
Section 17.2, Kenmec will furnish to OJO, within seven (7) days after OJO’s
request, the names and addresses of Kenmec’s sources for Components or materials
not manufactured by Kenmec, including the terms of any arrangements with such
sources and the appropriate part numbers for commercially available equivalents
of electronic parts.  Kenmec will use all reasonable efforts to assist OJO in
procuring the right to purchase all such components or materials directly from
Kenmec’s vendors.
 
17.2.4.   If OJO is entitled to access Kenmec’s Intellectual Property under this
Section 17.2 and if requested by OJO, Kenmec will assign to OJO any license
rights it may have with third parties for software, documentation, or any
Intellectual Property used in the manufacture of the relevant Products.  If any
such license rights are assigned by Kenmec to OJO, OJO shall reimburse Kenmec
for the unamortized costs of any such assigned licensed rights.
 
17.3.     Survival.  Obligations and rights in connection with any Services
Agreement, which by their nature would continue beyond the termination or
expiration of such Services Agreement (including those in Sections 2
(“Definitions); 5.4 (“Late Shipment”); 8 (“Pricing and Payment Terms”); 10
(“Warranties and Indemnification”); 11 (“Non-Conforming Products”); 14
(“Property Rights”); 16 (“Termination”); 17 (“Effect of Expiration or
Termination”); and 19 (“Miscellaneous”)) will survive any expiration or
termination of such Services Agreement.
 
18.         INSURANCE REQUIREMENTS.
 
18.1.     During the Term and at all times that Kenmec performs Manufacturing
Services, Kenmec will maintain in full force and effect, at Kenmec’s own
expense, for the benefit of Kenmec, OJO and OJO’s Related Persons, the following
insurance coverage:
 
18.1.1.   Workers’ Compensation and Employer’s Liability. Workers’ Compensation
insurance and employer’s liability insurance will be provided as required by
applicable Law where work under the Services Agreements is
performed.  Employer’s liability insurance will be provided in amounts and
coverages not less than that provided by similarly situated businesses.

 
24

--------------------------------------------------------------------------------

 
 
18.1.2.   Insurance Coverage. Kenmec will maintain commercial general liability
insurance on an occurrence basis (including premises and operations, products
and completed operations, broad form contractual liability, broad form property
damage and personal injury liability in amounts and coverages not less than that
provided by similarly situated businesses. The insurance required by this
Section 18.1.2 shall be primary and no other insurance will be called upon to
contribute to the extent a loss is covered thereunder, and Kenmec will secure
endorsements from its insurers to this effect.  Such insurance policies will be
written with appropriately licensed and financially responsible insurers, and
will provide for a minimum of sixty (60) days written notice to OJO of any
cancellation or reduction in coverage.
 
18.2.     Additional Requirements.  For any insurance required by this Article
18, Kenmec shall not rely on self insurance and all policy deductibles will be
paid by Kenmec.  In no event will any insurance, or the lack or unavailability
of any insurance, be deemed to limit or diminish Kenmec’s obligations or
liability to OJO or its Related Persons under the Services Agreements.
 
19.         MISCELLANEOUS.
 
19.1.     Notices.  Notices, authorizations, approvals, designations and
agreements given pursuant to the Services Agreements shall be in writing, signed
by an authorized representative of each Party and shall be deemed to have been
duly given on the date established by the sender as having been delivered
personally, upon confirmation of receipt if sent by facsimile or email, on the
date delivered by a private courier as established by the sender by evidence
obtained from the courier, or on the fifth day after the date mailed, if mailed
by certified or registered mail, return receipt requested, postage prepaid, to
the Party being notified at its address or facsimile number set forth below (or
such other address as the addressee may subsequently notify the other Party of
in writing):
 
If to Kenmec:
 
3F, No. 97, Sec. 2, Nan-Kang Rd.
Taipei 11578, Taiwan
Attention:  Chief Executive Officer
Facsimile: 886-2-2785-9213
Email: sfnan@kenmec.com

 
25

--------------------------------------------------------------------------------

 


If to OJO:
 
3190 Tremont Avenue
Trevose, Pennsylvania 19053
Attn: Senior Vice President, Engineering
Facsimile: 215-354-1049
Email: wblackmon@wgate.com


With a copy to:
3190 Tremont Avenue
Trevose, Pennsylvania 19053
Attn: General Counsel
Facsimile: 215-354-1049
Email: cvitale@wgate.com


19.2.     Exhibits.  Exhibit A attached to this Agreement is deemed a part of
this Agreement and incorporated in this Agreement.
 
19.3.     Independent Contractors.  Each Party represents and warrants to the
other that its relationship with the other under any Services Agreement will be
as an independent contractor and neither Party is a partner, employee, agent or
joint venturer of or with the other.  Neither Party has the right to bind the
other Party, transact any business in other Party’s name or on the other Party’s
behalf or incur any liability for or on behalf of the other Party.
 
19.4.     Severability.  If any provision of the Services Agreements is
determined by a court of competent jurisdiction to be invalid or unenforceable
in any respect, such determination will not impair or affect the validity,
legality or enforceability of the remaining provisions of the Services
Agreements, and each provision is declared to be separate, severable and
distinct. To the extent that any such provision is found to be invalid, illegal
or unenforceable, the Parties will negotiate in good faith to substitute for
such provision, to the extent possible, a new provision that most nearly effects
the original intent in entering into such Services Agreement or to provide
equitable adjustment in the event no such provision can be added.
 
19.5.     Hierarchy of Documents.  Unless mutually agreed to by the Parties, in
the event of any conflict between the provisions of this Agreement or any
Exhibits, SOWs or Orders negotiated either prior to or subsequent to this
Agreement, the order of precedence is as follows: (a) the SOW; (b) this
Agreement; (c) the Exhibits to this Agreement; and (d) each Order.
 
19.6.     Confidential Information.  The provisions of the Mutual Nondisclosure
Agreement, dated October 21, 2009, between Kenmec and WorldGate Communications,
Inc, shall apply to the Parties, substituting OJO for WorldGate Communications,
Inc.
 
19.7.     Entire Agreement, Amendment and Waiver. This Agreement, together with
the Exhibits and any subsequently executed SOWs, Forecasts or Orders,
constitutes the entire agreement between the Parties with respect to the subject
matter of this Agreement and supersedes all prior agreements, understandings,
negotiations and discussions, whether written or oral.  No modifications,
amendments, or waiver of any term, condition, or provision of the Services
Agreements will be binding on either Party unless in writing.  No failure or
delay by a Party in exercising any right, power or remedy will operate as a
waiver of that right, power or remedy, and no waiver will be effective unless it
is in writing and signed by an authorized representative of the waiving Party.
If a Party waives any right, power or remedy, the waiver will not waive any
successive or other right, power or remedy that Party may have.

 
26

--------------------------------------------------------------------------------

 
 
19.8.     Governing Law. The Services Agreements shall be governed by and
construed in accordance with the Laws of the Commonwealth of Pennsylvania, (a)
without giving effect to any choice of Law or conflicts of Laws provisions or
rule of any jurisdiction that would cause the substantive Laws of any other
jurisdiction to apply and (b) without giving effect to the Convention of the
International Sale of Goods.  Kenmec irrevocably and unconditionally consents to
submit to the exclusive jurisdiction of the courts of either the Court of Common
Pleas of Bucks County, Pennsylvania or of the United States of America located
in the Eastern District of Pennsylvania for any actions, suits or proceedings
arising out of or relating to the Services Agreements.  Kenmec irrevocably and
unconditionally waives any objection to the laying of venue of any action, suit
or proceeding arising out of the Services Agreements, in the courts of either
the Court of Common Pleas of Bucks County, Pennsylvania or of the United States
of America located in the Eastern District of Pennsylvania and further
irrevocably and unconditionally waives and agrees not to plead or claim in any
such court that any such action, suit or proceeding brought in any such court
has been brought in an inconvenient forum.
 
19.9.     Assignment. Neither Party may, directly or indirectly, in whole or in
part, by operation of Law or otherwise, assign or transfer any Services
Agreement or delegate any of its obligations under any Services Agreement
without the other Party’s written consent.  Any attempted assignment, transfer
or delegation without such prior written consent will be void.  In an event of a
change in control of Kenmec, such change in control of Kenmec shall be deemed a
Breach Event and OJO may terminate this Agreement pursuant to Section
16.2.  Notwithstanding the foregoing, OJO, or its permitted successive assignees
or transferees, may assign or transfer any Services Agreement, or delegate any
rights or obligations under any Services Agreement, without consent of Kenmec,
to any Affiliate of OJO or any of their permitted successive assignees or
transferees.  Without limiting the foregoing, each Services Agreement will be
binding upon and inure to the benefit of the Parties and their permitted
successors and assigns.
 
19.10.   Subcontracting. Any subcontracting or delegation by Kenmec of its
obligations under any Services Agreement requires OJO’s prior written
approval.  OJO may require Kenmec to replace any previously approved
subcontractor whose performance, in the judgment of OJO, has been
unacceptable.  Kenmec is responsible for managing all subcontractors and remains
responsible for all obligations delegated to subcontractors to the same extent
as if such obligations were retained by Kenmec.
 
19.11.   Bankruptcy.  Notwithstanding anything to the contrary in any Services
Agreement, (a) all rights and licenses granted under any Services Agreement are
intended to be, and shall be deemed to be, for purposes of Section 365(n) of the
Bankruptcy Code (“Section 365(n)”) licenses of rights to “intellectual property”
as defined under Section 101(35A) of the Bankruptcy Code; and (b) the
Deliverables are, and shall be deemed to be, “embodiment[s]” of “intellectual
property”.  All of the rights of OJO under the Services Agreement shall be
deemed to exist immediately before the occurrence of any bankruptcy case in
which Kenmec is a debtor.  Without limiting the generality of the foregoing,
Kenmec acknowledges that the rights and licenses granted to OJO pursuant to any
Services Agreement, to the maximum extent permitted by Law, shall not be
affected by the rejection of such Services Agreement in bankruptcy, and shall
continue subject to the terms and conditions of such Services Agreement.  In the
event that any Services Agreement is rejected or deemed rejected in a bankruptcy
proceeding, any continuing payments required by OJO hereunder shall be equitably
adjusted to reflect the loss of any services or other rights of OJO or
obligations of Kenmec that are terminated as a result of the Rejection.

 
27

--------------------------------------------------------------------------------

 
 
19.12.   Interpretation. The Article and Section headings in the Services
Agreements are for convenience of reference only. The Article and Section
headings will not limit or extend the meaning of any provision of the Services
Agreements, and will not be relevant in interpreting any provision of the
Services Agreements.  References to specific Articles and Sections shall be
deemed to be references to Articles and Sections of the Services Agreement in
which they appear.  Unless the context requires otherwise, in each Services
Agreement (a) “including” (and any of its derivative forms) means “including but
not limited to”, (b) “may” means has the right, but not the obligation to do
something and “may not” means does not have the right to do something, (c)
“will” and “shall” are expressions of command, not merely expressions of future
intent or expectation, (d) “written” or “in writing” is used for emphasis in
certain circumstances, but that will not derogate from the general application
of the notice requirements set forth in Section 19.1 in those and other
circumstances, (e) use of the singular imports the plural and vice versa, (f)
use of a specific gender imports the other gender; (g) all monies payable or to
be paid are expressed in United States dollars; (h) any approval, determination,
election or authorization required to be obtained from OJO shall be at OJO’s
sole discretion and (i) a reference to any Law means such Law as amended,
modified, codified, replaced or reenacted, and all rules and regulations
promulgated thereunder.  Each Party certifies that it has read the terms of this
Agreement, that it understands the terms of this Agreement, and that it is
entering into this Agreement of its own volition.  Each Party certifies that it
will read the terms of each SOW, that it will understand the terms of each SOW,
and that it will enter into each SOW of its own volition.  Each Party warrants
and represents that it has received independent legal advice from its attorney
regarding its decision with respect to the advisability of making and entering
into this Agreement.  Each Party warrants and represents that it will receive
independent legal advice from its attorney regarding its decision with respect
to the advisability of making and entering into any SOW.  Each Party and its
counsel has reviewed this Agreement and has participated in its drafting and,
accordingly, no Party shall attempt to invoke the normal rule of construction to
the effect that ambiguities are to be resolved against the drafting party in any
interpretation of this Agreement.  Each Party and its counsel will review each
SOW and will participate in its drafting and, accordingly, no Party shall
attempt to invoke the normal rule of construction to the effect that ambiguities
are to be resolved against the drafting party in any interpretation of each SOW.
 
19.13.   Third Party Beneficiaries. Each Services Agreement is entered into
solely between the Parties and, except for the Parties’ indemnification
obligations, will not be deemed to create any rights in any third parties or to
create any obligations of either Party to any third parties.
 
 
28

--------------------------------------------------------------------------------

 
 
19.14.   Translation. This Agreement, any and all agreements and instruments
executed and delivered in accordance herewith (including any other Services
Agreements), along with any amendments hereto or thereto, are drafted in the
English language.
 
19.15.   Counterparts.  Each Services Agreement may be executed in multiple
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.  This Agreement, any and
all agreements and instruments executed and delivered in accordance herewith
(including any other Services Agreements), along with any amendments hereto or
thereto, to the extent signed and delivered by means of email, a facsimile
machine or other means of electronic transmission, shall be treated in all
manner and respects and for all purposes as an original signature, agreement or
instrument and shall be considered to have the same binding legal effect as if
it were the original signed version thereof delivered in person.
 
[Signature Page Follows]

 
29

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties have executed this Master Manufacturing
Agreement as of the date first written above.
 
Ojo Video Phones, LLC
 
By: WorldGate Communications, Inc., its sole member


By: 
/s/ George E. Daddis, Jr.
   
Name:  George E. Daddis, Jr.
   
Title:  Chief Executive Officer
 



Kenmec Mechanical Engineering Co., Ltd.
 
By: 
/s/ Shun Fa Nan
   
Name: Shun Fa Nan
   
Title: Chief Executive Officer
 

 
GUARANTEE
 
WorldGate Communications, a Delaware corporation and sole member of Ojo Video
Phones, LLC, hereby guarantees the payment by Ojo Video Phones, LLC of its
obligations under the foregoing Master Manufacturing Agreement.
 
WorldGate Communications, Inc.
 
By: 
/s/ George E. Daddis, Jr.
   
Name:  George E. Daddis, Jr.
   
Title:  Chief Executive Officer
 

 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
Reporting Requirements
 
Kenmec agrees to provide OJO the reports listed below.  OJO reserves the right
upon two (2) Business Days prior notice, to conduct an audit of Kenmec’s books
and records to confirm the accuracy of the reports described in this Exhibit
A.  Exhibit A may be amended from time to time by OJO upon five (5) Business
Days notice to Kenmec.
 
 
1.
Inventory Material Liability Report.

 
 
a.
Summary Report.  A monthly summary report of all OJO inventory liabilities in a
spreadsheet or database format.

 
 
b.
Detailed Report.  A monthly detailed report from which the summary information
will be generated that includes the following information for each key Component
(as mutually agreed to by the Parties):  OJO Component part; inventory on hand
and on order by OJO Component part; and minimum order quantities and lead times
for each key OJO Component part.

 
 
2.
Accounts Outstanding Payables to Kenmec.  A monthly report of accounts
receivable owed by OJO to Kenmec that are aged 1-30, 31-90 and > 90
days.  Kenmec will also report the average payment days.

 
 
3.
Discontinuance Report.  A monthly report showing all open discontinuances and
inventory of discontinued Components.  This report will provide details of
current status of activities, the responsible contact for each Party, date of
last buy availability, and date for closure.

 
 
4.
Yield Report.  A monthly report detailing 1st pass test yield by
Product.  Kenmec will also maintain records of test results and repair detail by
Product for review upon request.

 
 
5.
Shipment Report.  A monthly report comparing actual shipment to the Scheduled
Shipment Date and acceptance by OJO in accordance with Section 5.2.

 
 
6.
Additional Reporting Requirements.  Additional management reports as reasonably
requested to allow OJO to measure Kenmec’s ongoing performance or otherwise.

 
 

--------------------------------------------------------------------------------

 